United States Court of Appeals
                      For the First Circuit


No. 18–2055

                          KATHY DUMONT,
  individually and on behalf of all others similarly situated,

                      Plaintiff, Appellant,

                                v.

        REILY FOODS COMPANY; NEW ENGLAND COFFEE COMPANY,

                      Defendants, Appellees.



                           ERRATA SHEET

     The opinion of this court issued on August 8, 2019, is amended
as follows:

     On page 3, note 2, replace "C.f., e.g." with "Cf., e.g."

     On page 5, line 14, replace "C.f." with "Cf."

     On page 24, note 5, replace "93" with "93A"